Case 2:19-cv-01907-PSG-FFM Document 19 Filed 05/28/19 Page 1 of 6 Page ID #:63




  1      CENTER FOR DISABILITY ACCESS
         Chris Carson, Esq., SBN 280048
  2      Raymond Ballister Jr., Esq., SBN 111282
         Phyl Grace, Esq., SBN 171771
  3      Dennis Price, Esq., SBN 279082
         Mail: PO Box 262490
  4      San Diego, CA 92196-2490
         Delivery: 9845 Erma Road, Suite 300
  5      San Diego, CA 92131
         (858) 375-7385; (888) 422-5191 fax
  6      dennisp@potterhandy.com
  7      Attorneys for Plaintiff
  8
  9                             UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
 10
 11      Brian Whitaker,                           Case No. 2:19-cv-01907-PSG-FFM
 12               Plaintiff,
 13         v.
                                                   Plaintiff’s Case Statement
 14      Shanaz S. Razack; and Does 1-
         10,
 15
                  Defendants.
 16
 17
              Plaintiff submits the following response to the Order to Show Cause
 18
 19    issued May 28, 2019 in response to the hand written response from
 20    Defendants and excerpt of CASp report filed May 28, 2019.
 21
 22
       A.     This Case is Stayed by Court Order. Plaintiff is Unable to Confirm
 23
 24
              the Representations of the Defendant.

 25           Prior to filing an answer, Defendants elected to utilize the “ADA
 26    Disability Access Litigation Application for Stay and Early Mediation”
 27
       encouraged by this District to reduce the costs of litigation. This matter is
 28



                                               1

       Plaintiff’s OSC Response                               2:19-cv-01907-PSG-FFM
Case 2:19-cv-01907-PSG-FFM Document 19 Filed 05/28/19 Page 2 of 6 Page ID #:64




  1    stayed until July 12, 2019 and has been at all times at which the case has
  2    been at issues. This program immediately stays all litigation and requires the
  3
       Plaintiff to submit a briefing detailing the barriers listed in the complaint and
  4
       publicly file a demand for settlement. Plaintiff filed his statement on May 17,
  5
  6    2019. In response, the Defendant is to file a statement regarding their

  7    position on removal of barriers 10 days prior to mediation. On May 28,
  8    2019, Defendants filed a hand written statement containing an excerpt of a
  9
       purported CASp report claiming all barriers have been remediated.
 10
              In the Defendant’s statement, they claim all matters alleged by the
 11
 12    Plaintiff have been remediated and submitted low resolution photos of the

 13    transaction surface without what appear to be hand drawn measurements of
 14    the transaction counter area. (These are mostly illegible due to the photocopy
 15
       that was attached.) Plaintiff is unable to confirm or deny whether the
 16
       property is presently in compliance. Pursuant to the stay entered by this
 17
 18    court, discovery is barred from being conducted until July 12, 2019.
 19    Additionally, the report did not make any reference to the Plaintiff’s intent to
 20    remedy all barriers at the property detailed in the Complaint and Early Stay
 21
       case statement.
 22
              Unless and until Plaintiff is able to conduct his own inspection of the
 23
 24    property and ascertain the state of remediation of the transaction counter at
 25    the property.
 26
 27
 28



                                               2

       Plaintiff’s OSC Response                               2:19-cv-01907-PSG-FFM
Case 2:19-cv-01907-PSG-FFM Document 19 Filed 05/28/19 Page 3 of 6 Page ID #:65




  1    B.     The Standard for Mootness has not Been Met by Defendant’s
  2           Filing
  3
              The violation in Plaintiff’s complaint pertains not just to the design of
  4
       the countertop in question, but the policy of keeping it accessible. A staged
  5
  6    photo demonstrating a countertop is free of obstructions is not evidence of a

  7    policy of maintaining that countertop in compliance. The test for mootness,
  8    as has been explained by the Supreme Court, “…is a stringent one. Mere
  9
       voluntary cessation of allegedly illegal conduct does not moot a case; if it did,
 10
       the courts would be compelled to leave the defendant free to return to his old
 11
 12    ways.” United States v. Concentrated Phosphate Export Ass’n, 393 U.S. 199,
 13    203-04 (1968) (citation and internal punctuation omitted). Moreover, “[i]t is
 14    well settled that a defendant’s voluntary cessation of a challenged practice
 15
       does not deprive a federal court of its power to determine the legality of the
 16
       practice.” City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283, 289
 17
 18    (1982). A claimed remedy “might become moot if subsequent events make it
 19    absolutely clear that the allegedly wrongful behavior could not reasonably be
 20
       expected to recur.” Friends of the Earth, Inc. v. Laidlaw Environmental
 21
       Services (TOC), Inc., 528 U.S. 167, 170 (2000). The party asserting
 22
 23
       mootness, however, has “the heavy burden of persuading the Court that the

 24    challenged conduct cannot be reasonably expected to recur.” Id. Moreover,
 25    when the likelihood of a repeat occurrence is at question, “courts should
 26
       resolve doubts about such questions in favor of disabled individuals.”
 27
       Dudley v. Hannaford Bros. Co., 333 F.3d 299, 307 (1st Cir. 2003).
 28



                                               3

       Plaintiff’s OSC Response                               2:19-cv-01907-PSG-FFM
Case 2:19-cv-01907-PSG-FFM Document 19 Filed 05/28/19 Page 4 of 6 Page ID #:66




  1           The violation in question here isn’t an unsloped step or repaving a
  2    parking lot, the types of corrections that are “permanent.” The violation can
  3
       occur simply by using the limited counter space for merchandise. The
  4
       Defendant has not even addressed this issue, let alone met the standard for
  5
  6    mootness. The measurements drawn on the photos do not even depict all the

  7    relevant dimensions necessary to ascertain compliance if even they are taken
  8    as correct. As a result, the court should deny any claim to dismiss on the basis
  9
       of mootness.
 10
 11
 12    C. The “Order to Show Cause” and the Defendant’s Statement Omit

 13    Whitaker’s Doran/Chapman Claims
 14           In his complaint, and again in his Case Statement pursuant to the Early
 15
       Stay Program, Plaintiff notified the court and the Defendant that he intended
 16
       to conduct a full inspection of the property pursuant to the Doran and
 17
 18    Chapman decisions and to have all barriers at the site that pertain to his
 19    disability removed. (Complaint ¶ 19); See Doran v. 7-Eleven Inc., (9th Cir.
 20
       2008) 524 F.3d 1034 (holding that once a plaintiff encounters one barrier at
 21
       a site, he can sue to have all barriers that relate to his disability removed
 22
 23
       regardless of whether he personally encountered them).

 24           Defendant attaches as an exhibit a purported CASp report generated
 25    by Jung Park, an individual not yet disclosed to Plaintiff and upon which no
 26
       discovery has been conducted. The CASp program certifies licensed
 27
       individuals to inspect a property to identify states of compliance. Upon doing
 28



                                                4

       Plaintiff’s OSC Response                                 2:19-cv-01907-PSG-FFM
Case 2:19-cv-01907-PSG-FFM Document 19 Filed 05/28/19 Page 5 of 6 Page ID #:67




  1    so, an inspector will issue a statement if the property has been “CASp
  2    inspected.” This certification explicitly, as noted on page 7 of the
  3
       Defendant’s filing, “does not imply that the facility meets design and
  4
       construction requirements for accessibility for individuals with disabilities.”
  5
  6    It simply notes that it has been analyzed, and if done prior to a person

  7    encountering barriers at the property, may entitle a business to reduced
  8    damages. The certificate here is dated April 24, 2019, which is after the
  9
       filing of the complaint, thus it does not serve this purpose.
 10
              The documentation submitted with the Defendants statement appears
 11
 12    incomplete, it appears to be an excerpt of a report purporting to show that the

 13    property has been inspected and does not allow Plaintiff to confirm if the full
 14    property has been inspected for compliance or remediated in full. A typical
 15
       CASp report contains a dozen pages or more of documentation, detailed
 16
       measurements and photographs of all aspects of a facility.
 17
 18           Plaintiff will need to conduct his own expert investigation to determine
 19    the correction status at the facility once allowed by the Court.
 20
 21
       D. Conclusion
 22
              The Court should refrain from dismissal of this action until the stay is
 23
 24    lifted and the Plaintiff is able to independently verify the state of
 25    remediation. Should the parties resolve this matter at mediation, these costs
 26
       will not need to be incurred.
 27
 28



                                                5

       Plaintiff’s OSC Response                                2:19-cv-01907-PSG-FFM
Case 2:19-cv-01907-PSG-FFM Document 19 Filed 05/28/19 Page 6 of 6 Page ID #:68



       Dated: May 28, 2019               CENTER FOR DISABILITY ACCESS
  1
  2
  3                                      By: /s/ Dennis Price___________
                                         Dennis Price, Esq.
  4                                      Attorney for Plaintiff
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28



                                         6

       Plaintiff’s OSC Response                        2:19-cv-01907-PSG-FFM
